DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the beverage insulating device comprising: an inner container inside the outer container, wherein the inner container defines a tapered outer surface that corresponds with the tapered inner surface of the outer container; a cavity defined by the inner container; and a filling port in the inner container that provides fluid communication into the cavity of instant independent claims 1, 8 and 15.
The following references (US 20080314909 A1) to Takeo; Kaoru et al., (US 20050224504 A1) to Killoren, John Francis et al., (US 9181015 B2) to Booska; Raymond, (US 5040719 A) to Ballway; John A., (US 10279721 B1) to Nelson; Marc, (US 5052649 A) to Hunnicutt; C. Douglas, (US 7614516 B2) to Beggins; Thomas M., (US 10173827 B1) to Foote, Jr.; Jeff, (US 10030903 B2) to Nguyen; Hai T., (US 9555949 B1) to French; Marcus et al., (US 6330808 B1) to Kouwenberg; Tineke C et al., (US 6094935 A) to Stein; Hal, (US 20020113072 A1) to Lane, Walter E., (US 3766975 A) to Todd; Gary P., (US 20190093945 A1) to NGUYEN; HAI T, and (US 5361604 A) to Pier; Steven J. et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 8 and 15. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
06/09/2022